FILED
                                                                   United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                      November 28, 2017
                        _________________________________
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 17-1246
                                                (D.C. No. 1:17-CR-00031-RM-1)
ABEL CISNEROS-GUERRERO,                                    (D. Colo.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, HARTZ, and PHILLIPS, Circuit Judges.
                  _________________________________

      Abel Cisneros-Guerrero pleaded guilty to illegal reentry after removal in

violation of 8 U.S.C. § 1326 and was sentenced to 24 months in prison. He appeals

that sentence even though his plea agreement included a broad waiver of his appellate

rights. The government has moved to enforce the appeal waiver under United States

v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Through his

counsel, Mr. Cisneros-Guerrero concedes that the waiver bars his appeal. Based on




      *
         This panel has determined unanimously that oral argument would not
materially assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
this concession and our independent review of the record, we grant the government’s

motion and dismiss the appeal.


                                         Entered for the Court
                                         Per Curiam




                                         2